Name: Council Regulation (EC) No 154/2004 of 26 January 2004 on the conclusion of an Agreement in the form of an Exchange of Letters extending for the period 1 July 2003 to 30 June 2004 the validity of the Protocol setting fishing opportunities and a financial contribution as provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: nan

 Avis juridique important|32004R0154Council Regulation (EC) No 154/2004 of 26 January 2004 on the conclusion of an Agreement in the form of an Exchange of Letters extending for the period 1 July 2003 to 30 June 2004 the validity of the Protocol setting fishing opportunities and a financial contribution as provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire Official Journal L 027 , 30/01/2004 P. 0001 - 0002Council Regulation (EC) No 154/2004of 26 January 2004on the conclusion of an Agreement in the form of an Exchange of Letters extending for the period 1 July 2003 to 30 June 2004 the validity of the Protocol setting fishing opportunities and a financial contribution as provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'IvoireTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) Under the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire(2), before the period of validity of the Protocol annexed to the Agreement expires, the contracting parties are to negotiate in order to agree the content of the Protocol for the following period and any changes or additions to be made to the Annex.(2) Pending negotiations on changes to be made to the existing Protocol approved by Regulation (EC) No 722/2001(3), the two parties have decided to extend its validity for one year by means of an Agreement in the form of an Exchange of Letters.(3) It is in the Community's interest to approve this extension.(4) The allocation of fishing opportunities to the Member States should be confirmed,HAD ADOPTED THIS REGULATION:Article 1The Agreement in the form of an Exchange of Letters extending for the period from 1 July 2003 to 30 June 2004 the validity of the Protocol setting fishing opportunities and a financial contribution as provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire is hereby approved on behalf of the European Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Regulation(4).Article 2The fishing opportunities set out in the Protocol shall be allocated to Member States as follows:(a) demersal fishing:Spain: 600 GRT per month (annual average);(b) tuna fishing:(i) tuna seiners- France: 18 vessels,- Spain: 21 vessels;(ii) surface longliners- Spain: 15 vessels,- Portugal: 5 vessels;(iii) pole-and-line tuna vessels- France: 7 vessels,- Spain: 5 vessels.If licence applications from these Member States do not exhaust the fishing opportunities set by the Protocol, the Commission may consider licence applications from any other Member State.Article 3Member States which have vessels fishing under the Agreement in the form of an Exchange of Letters shall notify the Commission, in the manner specified by Commission Regulation (EC) No 500/2001(5), of the quantities of each stock taken in the CÃ ´te d'Ivoire fishing zone.Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 January 2004.For the CouncilThe PresidentB. Cowen(1) Opinion delivered on 18 December 2003 (not yet published in Official Journal).(2) OJ L 379, 31.12.1990, p. 3.(3) OJ L 102, 12.4.2001, p. 1.(4) OJ L 319, 4.12.2003, p. 19.(5) OJ L 73, 15.3.2001, p. 8.